Citation Nr: 0611148	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include acromioclavicular degenerative disease 
and/or right shoulder strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1994 until March 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


The issues of entitlement to initial evaluations in excess of 
30 percent for asthma and in excess of 10 percent for 
lumbosacral strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No disability of the right shoulder was clinically 
demonstrated upon entry to active service and there is no 
clear and unmistakable evidence to otherwise show that a 
chronic right shoulder disability preexisted service and was 
not aggravated by service.

2.  The evidence establishes that arthritis of the right 
shoulder, a major joint, with limited motion due to pain, was 
initially clinically demonstrated within one year following 
separation from service.  

3.  Current right shoulder strain has not been clinically 
dissociated from current right shoulder arthritis or right 
shoulder injury in service.


CONCLUSION OF LAW

Right shoulder strain was incurred in active service, and 
acromioclavicular degenerative disease of the right shoulder 
is presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, in light of the favorable disposition of 
the veteran's service connection claim, the question of 
whether the veteran was appropriately informed of the 
evidence needed to substantiate the claim, or as to the 
division of responsibilities between VA and a claimant in 
developing evidence pertinent to the appeal, is a moot point.  
Regarding the remaining elements of a service connection 
claim as set forth in  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006), it is acknowledged that the VCAA 
notice of record did not inform the veteran as to the rating 
criteria for shoulder disabilities, nor did it apprise the 
veteran as to the law pertaining to effective dates.  
However, while the instant decision awards the veteran's 
service connection claim, the specific disability evaluation 
and effective date will not be assigned at this time.  
Rather, these will be determined by the RO in a subsequent 
rating action which the veteran is entitled to appeal.  As 
such, the absence of notice as to rating evaluations and 
effective dates does not prejudice the veteran here.  

Discussion

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims folder.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a right shoulder disability.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted during active 
service, or for aggravation of a preexisting injury or 
disease in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, VA examination in September 2002 reveals 
diagnoses of right shoulder strain and degenerative joint 
disease of the acromioclavicular joint.  As such, it is 
undisputed that the veteran has a current right shoulder 
disability and the first element of a service connection 
claim has been satisfied.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a right shoulder disability existed prior 
to the veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  It is observed that a report of medical 
history completed at the time of the veteran's enlistment 
physical in April 1994 reveals that it was noted that the 
veteran had separated his right shoulder two years prior to 
service, at age 17.  However, objective clinical examination 
of the right shoulder was normal upon entrance to service.  
X-rays taken in February 1995 revealed an old healed fracture 
at the lateral end of the right clavicle.    

Given the evidence detailed above, the Board finds that the 
presumption of soundness operates here.  Indeed, based on the 
normal examination findings in April 1994 and the subsequent 
February 1995 X-ray showing only a healed fracture, there is 
no basis for finding that that veteran had any chronic right 
shoulder disability on entrance to service, to include any 
residual disability due to a preexisting right shoulder 
separation or right clavicle fracture.  Rather, the evidence 
suggests that such prior injury had resolved by the time of 
the veteran's enlistment.  Moreover, there is no clear and 
unmistakable evidence to rebut the presumption here.  

Based on the above, the veteran is deemed to have been in 
sound condition upon entry into active service.  As such, the 
appropriate inquiry is whether a right shoulder disability 
was incurred, rather than aggravated, during such active 
duty.  

Here the service medical records reveal that the veteran 
injured his right shoulder during service in February 1995, 
while playing softball.  The diagnosis was a right shoulder 
bruise.  Subsequent service records also reflect right 
shoulder complaints.  Specifically, in a February 2002 report 
of medical assessment, the veteran stated that his shoulder 
went numb with repetitive motion.  

It is a matter of debate whether the above evidence of in-
service right shoulder complaints demonstrate that chronic 
right shoulder disability was incurred in service.  However, 
such a finding is not necessary in the present case.  Indeed, 
because the post-service evidence establishes the initial 
demonstration of arthritis of the right shoulder, by X-ray 
examination, within one year from discharge from service, the 
presumptive provisions of 38 C.F.R. § 3.307 apply, as will be 
discussed below.  

In pertinent part, 38 C.F.R. § 3.307 provides that a chronic 
disease will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  The presumption 
applies where the veteran has served a minimum of ninety days 
either during a period of war or during peacetime service 
after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.309; 38 C.F.R. § 3.307.  Furthermore, only the 
conditions listed under 38 C.F.R. § 3.309(a) are considered 
chronic.  

Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest or aggravated to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (2005). 

Pursuant to 38 C.F.R. Part 4, Diagnostic Code 5010, 
posttraumatic arthritis is to be rated as degenerative 
arthritis under Diagnostic Code 5003.  Under that Code 
section, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation. A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. Diagnostic Code 
5003.

As indicated under 38 C.F.R. § 4.45(f), the shoulder is 
considered to be a major joint.  Arthritis of the right 
shoulder was initially clinically demonstrated by X-ray on VA 
examination in September 2002.  While VA examination in 
September 2002 showed full range of motion, such 
noncompensable range of motion, when considered in 
conjunction with the findings of pain on motion indicated at 
the September 2002 VA examination justify a 10 percent rating 
under Diagnostic Code 5003.  Therefore, the veteran's right 
shoulder arthritis was initially demonstrated within the 
presumptive period to a degree of 10 percent.  As such, the 
provisions of 38 C.F.R. § 3.307 have been met and a grant of 
presumptive service connection for right shoulder arthritis 
is for application here.  Moreover, the diagnosis of right 
shoulder strain on VA examination in September 2002 has not 
been clinically distinguished from the right shoulder injury 
in service, or current right shoulder arthritis.

In conclusion, the veteran is found to be in sound condition 
upon entry to active duty.  While it is unclear whether the 
service medical records establish that a chronic right 
shoulder disability was incurred during active duty, service 
connection is nevertheless warranted presumptively based on a 
showing of arthritis of the right shoulder joint accompanied 
by painful motion within one year from separation from 
service, and right shoulder strain has not been clinically 
distinguished therefrom.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for right acromioclavicular degenerative 
disease, and right shoulder strain, is granted.


REMAND

As previously noted, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005)).  VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 
2005).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board has reviewed the claims file and finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Indeed, it appears that there 
are outstanding VA medical records.  Specifically, the March 
2004 supplemental statement of the case lists treatment 
records dated between July 2002 and October 2003 from the 
Temple VA Medical Center as being among the evidence 
considered in adjudicating the claims.  However, the claims 
folder does not contain any such outpatient treatment 
records.  Rather, the only VA documents associated with the 
claims file are the VA examination reports dated in July 
2002, September 2002, and October 2002.  

Because the treatment reports referenced above may provide 
additional information regarding the severity of the 
veteran's asthma and lumbosacral strain, they are relevant to 
the appeal.  In this regard, it is noted that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Efforts 
should be made to locate these records and associate them 
with the veteran's VA claims folder. 

The veteran further indicated, in his substantive appeal, 
that he was being treated for his asthma at the VA community 
based outpatient center in Brownwood, Texas.  No records from 
this facility are associated with the claims folder.  Again, 
as discussed above, efforts short be made to procure these 
documents.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Temple VA Medical Center, 
as well as the VA outpatient clinic in 
Brownwood, Texas, and request any 
outpatient treatment reports of the 
veteran from July 2002 to the present.  
If no documents can be located at either 
or both facilities then such fact must be 
documented in the claims folder. 

2.  If any additional evidence is 
received, as a result of the above action 
or otherwise, then readjudicate the 
issues on appeal and consider all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


